Case 1-18-45284-nhl               Doc 435-1         Filed 10/30/20          Entered 10/30/20 14:25:56




      YOU ARE RECEIVING THE ENCLOSED DOCUMENTS BECAUSE THE CAPTIONED
     DEBTORS, SEASONS CORPORATE LLC, ET AL., ARE OBJECTING TO YOUR PROOF
     OF CLAIM. TO LOCATE YOUR CLAIM, REFER TO SCHEDULE 1 TO EXHIBIT A TO
     THE OBJECTION. A COPY OF THE PROOF OF CLAIM IS ATTACHED AS EXHIBIT B
                               TO THE OBJECTION



Nathan Schwed, Esq.                                                 Hearing Date: Dec. 1, 2020
Peter Janovsky, Esq.                                                Time: 3:00 p.m.
Robert Guttmann, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas                                         Objections Due: Nov. 24. 2020
New York, New York 10036                                            Time: 5:00 p.m.
Telephone:(212) 223-0400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                                Chapter 11

SEASONS CORPORATE LLC, et al.,                                        Case No.: 18-45284 (nhl)

                                       Debtors.1                      Jointly Administered



       DEBTORS’ FIFTH OMNIBUS OBJECTION: TO UNSECURED CLAIMS
     FILED AGAINST THE DEBTORS THAT ARE AMENDED OR DUPLICATE,
    SATISFIED, NOT REFLECTED IN THE DEBTORS’ BOOKS AND RECORDS,
                            OR REDUCED




1
     The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
     numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
     Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
     LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
     (3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
     Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
     (2266) (collectively the “Debtors”).
Case 1-18-45284-nhl      Doc 435-1      Filed 10/30/20     Entered 10/30/20 14:25:56




TO:      HONORABLE NANCY H. LORD,
         UNITED STATES BANKRUPTCY JUDGE:


              Seasons Corporate LLC and its affiliates, as debtors and debtors in

possession (the “Debtors”), by and through their attorneys, Zeichner Ellman & Krause

LLP, respectfully submit this Sixth omnibus objection to certain unsecured claims (the

“Fifth Objection”) pursuant to Sections 105(a) and 502 of title 11 of the United States

Code (the “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), requesting an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), (i) disallowing and expunging

certain amended and/or duplicate claims (the “Duplicate Claims”); (ii) disallowing and

expunging certain claims that have been satisfied, assumed and/or cured (the “Satisfied

Claims”); (iii) disallowing and expunging claims not reflected in the Debtors’ books and

records (the “Records Claims”), or (iv) reducing certain claims (the “Reduced Claims”

and, together with the Duplicate Claims, the Satisfied Claims and the Records Claims,

the “Disputed Claims”), and in support of this Sixth Objection, the Debtors respectfully

state:


                           JURISDICTION AND VENUE


              1.      This Court has jurisdiction to consider this Motion under 28 U.S.C.

§§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b).


              2.      Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409.




                                           2
Case 1-18-45284-nhl           Doc 435-1       Filed 10/30/20       Entered 10/30/20 14:25:56




                 3.       The statutory predicates for the relief requested in this Objection

are Bankruptcy Code §§ 105 and 502, Bankruptcy Rule 3007, and Local Rule 3007-1.


                                        BACKGROUND


                 4.       On September 16, 2018, each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the Eastern District of New York.2 The Debtors operated a chain

of kosher supermarkets in New York, New Jersey and Maryland under the “Seasons”

name.


                 5.       On September 18, 2018, the Court entered an Order granting the

Debtors’ motion for joint administration of their cases and designated Seasons Corporate

LLC (18-45284) as the lead case. [Dkt. 19].


                 6.       The Debtors continue to be in possession of their assets and to

manage their property as debtors in possession pursuant to Sections 1107(a) and 1108 of

the Bankruptcy Code.


                 7.       On September 26, 2018, the United States Trustee appointed a

Committee of Unsecured Creditors (the “Committee”) for the Debtors.


                 8.       Additional factual background regarding the Debtors, including

their business operations, their capital and debt structures, and the events leading to the



2
    On November 14, 2018, Seasons Property Management LLC filed its voluntary petition.




                                                 3
Case 1-18-45284-nhl       Doc 435-1       Filed 10/30/20      Entered 10/30/20 14:25:56




filing of their bankruptcy cases, is set forth in detail in the Amended Declaration of Joel

Getzler filed in the Seasons Corporate LLC case [Dkt. 34].


               9.      On April 16, 2019, the Court entered an Order Establishing

Deadlines for Proofs of Claim and Approving the Form and Manner of Notice Thereof

(the “Bar Date Order”), which stated in part:


               ORDERED, that except as otherwise provided herein, all
               persons and entities, (including, without limitation,
               individuals, partnerships, corporations, joint ventures,
               trusts and governmental units) that assert a claim, as
               defined in section 101(5) of 11 U.S.C. §§ 101 et seq. (the
               “Bankruptcy Code”), against the Debtors that arose prior
               to the filing of this Chapter 11 petition on September 16,
               2018, shall file a proof of such claim in writing so that it is
               received no later than 5:00 p.m. on June 7, 2019 (the
               “Bar Date”).


[Dkt. 310].


               10.     No trustee or examiner has been appointed in any of the Debtors’

Chapter 11 Cases.


                                RELIEF REQUESTED


               11.     By this Fifth Objection, and for the reasons described more fully

below, the Debtors object to each of the Disputed Claims pursuant to Sections 105(a) and

502 of the Bankruptcy Code and Bankruptcy Rule 3007.




                                             4
Case 1-18-45284-nhl       Doc 435-1      Filed 10/30/20     Entered 10/30/20 14:25:56




                      BASIS FOR THE RELIEF REQUESTED


               12.     Bankruptcy Code § 502 provides that a debtor may object to the

allowance of a proof of claim filed under Bankruptcy Code § 501.


               13.     Moreover, Bankruptcy Rule 3007(a) states that:


               [a]n objection to the allowance of a claim shall be in
               writing and filed. A copy of the objection with notice of the
               hearing thereon shall be mailed or otherwise delivered to
               the claimant . . . at least 30 days prior to the hearing.


               14.     As set forth in Bankruptcy Rule 3001(f), a properly-executed and

filed proof of claim constitutes prima facie evidence of the validity and the amount of the

claim under Bankruptcy Code Section 502(a). See In re Marian T. Vanegas, 290 B.R.

190, 193 (Bankr. D. Conn. 2003); In re Rockefeller Ctr. Props., 272 B.R. 524, 539 n.13

(Bankr. S.D.N.Y. 2000).


               15.     To receive the benefit of prima facie validity, however, “the proof

of claim must ‘set forth facts necessary to support the claim.’” In re Marino, 90 B.R. 25,

28 (Bankr. D. Conn. 1988) (citations omitted).


               16.     A party objecting to the proof of claim must only provide evidence

sufficient to negate the prima facie validity of the claim by refuting one or more of the

facts filed in the claim. See In re Waterman Steamship Corp., 200 B.R. 770, 774-75

(Bankr. S.D.N.Y. 1996). Once this occurs, “the burden reverts to the claimant to prove

the validity of the claim by a preponderance of the evidence.” In re WorldCom, Inc., No.




                                            5
Case 1-18-45284-nhl          Doc 435-1    Filed 10/30/20     Entered 10/30/20 14:25:56




02-13533, 2005 WL 3832065 at *4 (Bankr. S.D.N.Y. 2005) (quoting In re Allegheny

Int’l, Inc., 954 F.2d 167, 173-74 (3d Cir. 1992)); see also In re St. Johnsbury Trucking

Co., 206 B.R. 318, 323 (Bankr. S.D.N.Y. 1997) (“The claimant must prove the claim, not

sit back while the objector attempts to disprove it.”) (citations omitted).


                               OBJECTIONS TO CLAIMS


               17.     The Debtors are required, under Bankruptcy Code § 704(a)(4), to

examine proofs of claim and object to the allowance of any proof of claim that is

improper. In furtherance of these duties, prior to this Objection and since the Bar Date,

the Debtors’ professionals, in conjunction with the Committee’s professionals, have

examined, analyzed and reconciled the Claims and any supporting documents as

maintained by Omni Management Group, Inc., the Court appointed claims agent

(“Omni”), against the Debtors’ books and records (the “Reconciliation”).             The

Reconciliation determined that the Disputed Claims set forth on Schedule 1 to Exhibit A

should be disallowed or reduced as follows:


                       (a)      Amended and/or Duplicative Claims. Certain Disputed

Claims were similar, or in most cases, identical to others filed by the same claimant,

and/or were claims later amended based on the same asserted amounts. See, e.g., In re

Handy Andy Home Improvement Ctrs., Inc.¸ 222 B.R. 571, 575 (Bankr. N.D. Ill. 1998)

(“it is axiomatic that one cannot recover for the same debt twice”). The Duplicative

Claims on Schedule 1 to Exhibit A will be disallowed, with one remaining claim allowed,

subject to further review and possible objection on other grounds.




                                             6
Case 1-18-45284-nhl          Doc 435-1    Filed 10/30/20     Entered 10/30/20 14:25:56




                       (b)      Satisfied, Assumed and Cured Claims: Certain Disputed

Claims were satisfied, assumed, and/or cured and will therefore be disallowed. The

Satisfied Claims on Schedule 1 to Exhibit A will be disallowed.


                       (c)      Claims not reflected on the Debtors’ books and records:

The Reconciliation also showed certain claims were not reflected in the review of the

Debtors’ books and records. The “Records Claims” on Schedule 1 to Exhibit A will be

disallowed.


                       (d)      Claims allowed in a reduced amount: The Reconciliation

also showed certain claims should be reduced to a lower amount than in the filed Proof

of Claim. The Reduced Claims on Schedule 1 to Exhibit A will be reduced to the amount

set forth in the column under the heading “Proposed General Unsecured Amount.”


               18.     Schedule 1 to Exhibit A also includes a column identifying the

claims, if any, remaining on file after the actions taken above.


                              RESERVATION OF RIGHTS


               19.     Without limiting the generality of the foregoing, the Debtors

specifically reserve the right to amend this Fifth Objection, file additional papers in

support of this Fifth Objection or take other appropriate actions, including to: (i) respond

to any allegation or defense that may be raised in a response filed by or on behalf of the

claimants or other interested parties; and/or (ii) object further to any claim for which a

claimant provides (or attempts to provide) additional documentation or substantiation;




                                             7
Case 1-18-45284-nhl         Doc 435-1      Filed 10/30/20     Entered 10/30/20 14:25:56




and/or (iii) object further to any of the Disputed Claims based on additional information

that may be discovered upon further review by the Debtors or through discovery pursuant

to the Bankruptcy Rules.


                          SEPARATE CONTESTED MATTER


                  20.    To the extent that a response is filed regarding any Disputed Claim

identified in Schedule 1 to Exhibit A, and the Debtors are unable to otherwise resolve the

claim, each such claim, and the objection by the Debtors to each such claim asserted

herein, shall constitute a separate contested matter as contemplated by Bankruptcy Rule

9014. Any order entered by the Court regarding any individual objection asserted in the

Sixth Objection shall be deemed a separate order with respect to each affected claim.


                                 OMNIBUS OBJECTION


                  21.    Bankruptcy Rule 3007(f) provides that:


                  [t]he finality of any order regarding a claim objection
                  included in an omnibus objection shall be determined as
                  though the claim had been subject to an individual
                  objection.


                  22.    In accordance with Local Rule 3007-1, each Claimant is being

served with a copy of this Objection and Exhibit A and B hereto. Exhibit A consists of a

Proposed Order and appends Schedule 1, which includes the respective Claim or Claims

subject to this Objection. Exhibit B consists of a copy of the Claim or Claims subject to

this Objection.




                                              8
Case 1-18-45284-nhl          Doc 435-1     Filed 10/30/20     Entered 10/30/20 14:25:56




                 23.     Schedule 1 to Exhibit A sets forth for each Disputed Claim, the (a)

assigned claim number of each claim; (b) name of the creditor; (c) name of the Debtor

against whom the claim was asserted; (d) amount of the claim filed; (e) proposed general

unsecured amount of the claim; (f) proposed treatment of the claim; and (g) basis for the

objection and treatment of the claim.


                 24.     Each claimant receiving this Objection should review Schedule 1

to Exhibit A to locate its name to determine the nature of the Debtors’ objection and the

relief that it is seeking.


                                          NOTICE


                 25.     Notice of this Fifth Objection will be given to: (i) the claimants

listed on Schedule 1 to Exhibit A; (ii) Counsel to the Committee and (iii) the Office of

the U.S. Trustee. The Debtors submit that no other or further notice need be given.


                                  NO PRIOR REQUEST


                 26.     No previous request for the relief sought herein has been made by

the Debtors to this or any other court.




                                              9
Case 1-18-45284-nhl         Doc 435-1    Filed 10/30/20     Entered 10/30/20 14:25:56




                                     CONCLUSION


                  WHEREFORE, the Debtors respectfully request that the Court: (i) grant

this Objection; (ii) enter an order substantially in the form annexed hereto as Exhibit A,

which seeks the disallowance of each Claim listed on and in accordance with Schedule 1

to Exhibit A; and (iii) grant the Debtors such other and further relief as the Court deems

just and proper.


Dated:     New York, New York
           October 29, 2020

                                         ZEICHNER ELLMAN & KRAUSE LLP


                                         /s/ Nathan Schwed
                                         Nathan Schwed
                                         Peter Janovsky
                                         Robert Guttmann
                                         1211 Avenue of the Americas
                                         New York, New York 10036
                                         Telephone: (212) 2230400
                                         Facsimile: (212) 753-0396

                                         Counsel to the Debtors and Debtors in
                                         Possession
4827-3629-5120, v. 1




                                            10
